Citation Nr: 1431371	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968, which includes service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned at a June 2010 videoconference hearing.  A transcript of the hearing has been associated with the record.

In April 2011 and October 2013, the Board remanded this matter for further development.


FINDING OF FACT

The in-service stressor on which the Veteran's diagnosed PTSD is based is not related to combat or fear of hostile military or terrorist activity, and there is no credible supporting evidence for the stressor.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (d), (f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2009, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for PTSD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2009 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for a psychiatric disability.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed psychiatric disability and an opinion has been obtained as to the etiology of that disability.

In its April 2011 and October 2013 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things:  ask the Veteran to provide any additional details concerning his claimed in-service stressors; obtain any additional relevant treatment records from the VA facilities in Nebraska dated since November 2009; contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate service department entity and attempt to verify the Veteran's reported stressor of hitting and injuring a Vietnamese child with a military vehicle; and afford the Veteran a VA psychiatric examination to assess the nature and etiology of his claimed psychiatric disability.

As explained above, all relevant VA treatment records have been obtained and associated with the record (including records from the VA facilities in Nebraska dated since November 2009).  In a May 2011 letter, the Veteran was asked to provide any additional details concerning his claimed in-service stressors.  He did not respond to this letter.  The AOJ contacted both the JSSRRC and the U.S. Army Crime Records Center in December 2013 and February and March 2014 and attempted to verify the Veteran's reported in-service stressor.  Also, a VA psychiatric examination was conducted in June 2011 and an opinion as to the etiology of the Veteran's claimed psychiatric disability was obtained.  This examination was thorough, contained all pertinent findings, and was responsive to the questions posed by the Board.  Thus, the AOJ substantially complied with all of the Board's relevant April 2011 and October 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a Veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a Veteran engaged in combat may include the Veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the June 2011 VA examination report indicates that the Veteran has been diagnosed as having PTSD.  He has not been diagnosed as having any other psychiatric disability during the claim period.  Thus, current PTSD has been demonstrated.

The Veteran contends that his PTSD is related to various stressors in service.  The stressors that he has identified as having caused his PTSD include hitting and injuring a Vietnamese child with a military vehicle while driving in the vicinity of Vinh Thanh, Vietnam in January 1968; the assault of a fellow service member with a knife by another fellow service member while stationed in Virginia; hearing about the death of a friend due to a grenade explosion; witnessing the dead bodies of Vietnamese villagers; and witnessing a "tractor and trailer" with the drivers missing that had two holes in the canvass where the drivers had been.

The clinical psychologist who conducted the June 2011 VA examination opined that if the incident during which the Veteran reportedly hit a child in Vietnam with a vehicle was accepted as accurate, then the Veteran had military related PTSD.  However, it could not be said that this child was a hostile enemy or a terrorist, so fear of such did not seem clear.  The examiner reasoned that this specific incident caused the Veteran to be horrified, helpless, and fearful and that he reportedly passed out due to the seriousness of the incident.  The objective testing on the Detailed Assessment of Post Traumatic Stress was valid for both validity indicators and the scales for "AV, RR, and AR" were all within a level of symptom reporting that would suggest symptom validity.  The Veteran's scores were in a range that was considered to be consistent with persons reporting symptoms of PTSD in a range that was not exaggerated.

The June 2011 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, the Veteran has been diagnosed with PTSD and there is competent medical evidence regarding a nexus between the disability and a claimed in-service stressor.  

Although there is evidence that the Veteran may have engaged in combat in service to the extent that he has reported exposure to incoming enemy fire, the only in-service stressor to which his PTSD has been attributed (i.e. hitting and injuring a Vietnamese child with a military vehicle) is not related to combat.  Similarly, the claimed stressor is not related to fear of hostile military or terrorist activity.  Therefore, even assuming that the Veteran engaged in combat , his lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  Hence, the only remaining question in this case is whether there is credible supporting evidence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).

In short, there is no credible evidence corroborating the occurrence of the Veteran's alleged in-service stressor.  His service records do not verify any such stressor, nor has the Veteran furnished any corroborating evidence.  He did indicate that the claimed stressor occurred in the vicinity of Vinh Thanh, Vietnam in January 1968.  Based on this information, the AOJ attempted to corroborate the stressor in that it contacted the JSRRC in December 2013 and  provided a description of the claimed stressor.  The JSRRC responded that it reviewed the history which had been submitted by the Veteran's unit for the period from "March 1942 to April 1968," but that it was not able to document the incident as described by the Veteran.  The JSRRC had researched the available U.S. Army historical records and coordinated its research with the National Archives and Records Administration.  The JSRRC was unable to locate any unit records pertaining to the 80th General Support Group (the headquarters which was higher than the Veteran's) for the calendar year 1968.  However, the AOJ was advised to contact the U.S. Army Crime Records Center because there may have been a criminal investigation report filed if an investigation was conducted concerning the Veteran's claimed stressor.

The AOJ contacted the U.S. Army Crime Records Center in February and March 2014, provided a description of the Veteran's claimed in-service stressor, and requested copies of any investigative reports relating to the incident.  The U.S. Army Crime Records Center did not subsequently provide any evidence corroborating the Veteran's claimed stressor, but rather indicated that the request exceeded its 40-year retention.  As a result, in April 2014, the AOJ issued a formal finding of a lack of information required to verify the Veteran's claimed stressor.

There is no other evidence corroborating the Veteran's claimed in-service stressor and neither he nor his representative have alluded to the existence of any such evidence.  As the only claimed stressor that has been found to support a diagnosis of PTSD is not combat related and does not involve fear of hostile military or terrorist activity and as there is no credible evidence corroborating the stressor's occurrence, the criteria for service connection for PTSD have not been met and service connection is not warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(f).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the claim of service connection for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


